UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File Number: 333-168768 RVPLUS, INC. (Exact name of registrant as specified in its charter) Delaware 27-1986126 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2500 Plaza 5, 25thFloor, Harborside Financial Center Jersey City, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (201) 815-2220 Not applicable (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001per share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ As ofDecember 19, 2012, there were 119,560,000 shares of common stock, par value $0.0001 per share, issued and outstanding. CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. RVPLUS, INC. QUARTERLY REPORT ON FORM 10-Q August 1, 2012 - October 31, 2012 TABLE OF CONTENTS Pages Part I FINANCIAL INFORMATION Item 1. Financial Statements. F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 4 Item 4. Controls and Procedures. 4 Part II OTHER INFORMATION Item 1. Legal Proceedings. 5 Item 1A. Risk Factors. 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 5 Item 3. Defaults Upon Senior Securities. 5 Item 4. Mine Safety Disclosures. 5 Item 5. Other Information. 5 Item 6. Exhibits. 5 Signatures 6 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. RVPLUS INC. August 1, 2012 - October 31, 2012 Index to the Financial Statements Contents Page(s) Balance Sheets at October 31, 2012 (Unaudited) and April 30, 2012 F-2 Statements of Operations for the Period from January 29, 2010 (Inception) through October 31, 2012 (Unaudited) Statements of Operations for the Three Months Ended October 31, 2012 and 2012 (Unaudited) F-3 Statement of Stockholders’ Equity (Deficit) for the Period from January 29, 2010 (Inception) through October 31, 2012 (Unaudited) F-4 Statements of Cash Flows for the Three Months Ended October 31, 2012 and 2011 and for the Period from January 29, 2010 (Inception) through October 31, 2012 (Unaudited) F-5 Notes to the Financial Statements (Unaudited) F-6 - F-10 F-1 RVPLUS INC. (A Development Stage Company) Balance Sheets (Unaudited) October 31, April 30, (Unaudited) ASSETS Current Assets Cash $ $ Other Assets Accounts Receivable (Short-term) - Total Assets $ LIABILITIES AND STOCKHOLDERS' DEFICIT/EQUITY Current Liabilities Accrued expenses $ $ Subscription payable Total Liabilities STOCKHOLDERS' DEFICIT: Preferred stock: $0.0001 par value; 100,000,000 shares authorized; none issued or outstanding - Common stock: $0.0001 par value; 200,000,000 shares authorized; Issued and outstanding: 9,380,000 as at April 30, 2012 99,630,000 as at October 31, 2012 Additional paid-in capital 0 Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ See accompanying notes to the financial statements. F-2 RVPLUS INC. (A Development Stage Company) Statements of Operations (Unaudited) For the Three Months Ended October 31, REVENUE Sales $
